
	
		II
		Calendar No. 1003
		110th CONGRESS
		2d Session
		S. 3158
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Reid (for
			 Mr. Kennedy (for himself and
			 Mr. Kerry)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To extend the authority for the Cape Cod National
		  Seashore Advisory Commission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cape Cod National Seashore
			 Advisory Commission Reauthorization Act.
		2.Reauthorization
			 of the cape cod national seashore advisory commissionSection 8(a) of Public Law 87–126 (16 U.S.C.
			 459b–7(a)) is amended in the second sentence by striking 2008
			 and inserting 2018.
		2.Reauthorization of the
			 Cape Cod National Seashore Advisory CommissionEffective September 26, 2008, section 8(a)
			 of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by
			 striking 2008 and inserting 2018.
		3.National Park System
			 Advisory BoardSection 3(f) of
			 the Act of August 21, 1935 (16. U.S.C. 463(f)), is amended in the first
			 sentence by striking 2009 and inserting
			 2010.
		4.Concessions Management
			 Advisory BoardSection 409(d)
			 of the National Park Service Concessions Management Improvement Act of 1998 (16
			 U.S.C. 5958(d)) is amended in the first sentence by striking
			 2008 and inserting 2009.
		Amend the title so as to read:
	 A bill to extend the authority for the Cape Cod National Seashore
	 Advisory Commission and certain other advisory
	 boards..
	
		September 16, 2008
		Reported with an amendment and an amendment to the
		  title
	
